Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob van Staphorst, and Nicholas Hubbard, 14 February 1792
From: Hamilton, Alexander
To: Willink, Wilhelm,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob,Hubbard, Nicholas



Gentlemen
Treasury Department Febr 14th 1792

I am just honored with your several favours of Nov 21st & 24th & December 2d.
I learn with regret the disappointment, which has attended your endeavour, to procure a loan for the united states, at the reduced rate of four per cent interest. Your success would doubtless have been as interesting, to the credit of this country, as it would have been pleasing, both to the President of the united States and myself.
But as I rely on the mutual good disposition, both of Mr Short and yourselves, I shall confide that any circumstances which may have taken place, not exactly corresponding with your views of the public interest, will not interfere with a cordial cooperation in the prosecution of it hereafter; and as events will continue to second your efforts, I shall allow myself to hope, that the expectation of reducing the rate of interest on American loans to four per cent, will ere long be realized, notwithstanding the momentary impediment which has happened. The price of the public funds here will satisfy you that it is ceasing to be the interest of the united States to borrow abroad at a higher rate of interest than 4 per cent.
If you are able to bring the matter to that standard, it will effectually obviate the possibility of any future recourse elsewhere, and will secure to all parties the important advantage of permanently concentring the loans of the united States in one great money market, upon terms which will conciliate in a satisfactory degree all interests public and private.
With very great consideration and esteem, I have the honor to be   Gentlemen   Your obedt servant
Alexander Hamilton
Messrs W & J WillinkN & J van Staphorst & HubbardAmsterdam

 